Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings

	The drawings are objected to in that all boxes, i. e. (10, 13 . . . 30) on Figure 1 and 3 should be labeled as their functions. Correction is required.


Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, the recitation “power” on lines 7 and 11 is confusing because it is unclear if this is additional “ power” or a further recitation of the previously claimed “power” on line 5, It is unclear how  the device can be “energized” on line 8,  how the controller can “change” the state of the device on line 3, how the control module can “detect” the power consumption on line 9 and “adjust” the power on line 12 since the controller does not have any structural relationship with the device and the module does not have any structural relationship with the controller. The same is true for claim 10-11 and 15-17. 
In claim 2, it is unclear how the voltage can be “characterized” on line 2 and how the duty cycle of the signal can be “adjusted” according the change in the detected voltage since no duty cycle circuit for proving the duty cycle for  the signal is recited in this claim. The same is true for claim 12
In claim 10, it is unclear what the “system according to any claims 1 to 9” is. The description of the present invention is incomplete because the system , the power converter and the controller” do not have a structural relationship. Thus, the claimed switch may not perform the recited function.  The recitation “ controller” on line5  is confusing because it is unclear if this is additional “controller” or a further recitation of the previously claimed “controller” on line 2 of claim 1 .  
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Allowable Subject Matter

          Claims 1-17 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b) and include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:
-a control module, connected to the power fetching module, and configured to detect power consumption of the wireless controller and provide a control signal to the power fetching module according to a change in power consumption of the wireless controller to adjust the power obtained by the power fetching module from the power source as combined in claims 1, 10-11 and 15-17.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842